Name: Commission Regulation (EEC) No 397/88 of 11 February 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 2. 88 Official Journal of the European Communities No L 39/21 COMMISSION REGULATION (EEC) No 397/88 of 11 February 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3882/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 f) and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 336/88 (,0) ; Whereas it follows from applying the detailed rules contained in amended Regulation (EEC) No 4018/87 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount sdt out in the Annexes hereto ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1987/88 marketing year for colza and rape will be confirmed or replaced as from 12 February to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 30 . Article 2 This Regulation shall enter into force on 12 February 1988 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 365, 24. 12. 1987, p. 13 . 0 OJ No L 167, 25 . 7. 1972, p. 9. ( «) OJ No L 176, 1 . 7. 1987, p. 30 . 0 OJ No L 183, 3 . 7. 1987, p. 14. (8) OJ No L 183, 3 . 7. 1987, p. 16 . 0 OJ No L 378 , 31 . 12 . 1987, p. 27 . (10) OJ No L 33, 5 . 2. 1988, p. 20 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . 0 2) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p . 18 . No L 39/22 Official Journal of the European Communities 12. 2 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilogran Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period (') 7 Gross aids (ECU) : I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,531 22,686 23,383 22,899 22,899 20,120 Final aids : \ \ I ||I (a) Seed harvested and processed in : \ \ Il\  Federal Republic of Germany (DM) 54,86 55,25 56,91 55,92 55,92 48,31  Netherlands (Fl) 60,84 61,26 63,12 61,97 61,97 54,32  BLEU (Bfrs/Lfrs) 1 079,31 1 086,71 1 120,28 1 096,12 1 096,12 957,27  France (FF) 162,22 163,29 168,34 163,85 163,85 143,85  Denmark (Dkr) 194,36 195,68 201,83 197,44 197,44 171,15  Ireland ( £ Irl) 18,029 18,147 18,737 18,261 18,261 15,862  United Kingdom ( £) 12,727 12,798 13,293 12,866 12,866 10,902  Italy (Lit) 34 306 34 527 35 532 34 473 34 473 29 814  Greece (Dr) 1 949,98 1 928,66 2 027,12 1 875,72 1 875,72 1 441,78 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 395,70 3 419,03 3 497,71 3 405,91 3 405,91 2 943,95 [c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 345,31 4 361,33 4 483,08 4 363,78 4 363,78 3 806,67 Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 12. 2. 88 Official Journal of the European Communities No L 39/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period (') 7 1 . Gross aids (ECU) : '  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 \ 2,500 2,500 2,500  Other Member States 25,031 25,186 25,883 25,399 25,399 22,620 2. Final aids : \\|| Il (a) Seed harvested and processed in Il|| l  Federal Republic of Germany I IlIl II (DM) 60,83 61,21 62,87 61,88 61,88 54,21  Netherlands (Fl) 67,53 67,95 69,80 68,66 68,66 60,94  BLEU (Bfrs/Lfrs) 1 199,48 1 206,88 1 240,44 1 216,28 1 216,28 1 077,44  France (FF) 180,91 181,98 187,03 182,54 182,54 162,54 .  Denmark (Dkr) 216,25 217,56 223,72 2! 9,33 219,33 193,04  Ireland ( £ Irl) 20,107 20,226 20,815 20,340 20,340 17,941  United Kingdom ( £) 14,367 14,439 14,933 14,506 14,506 12,543  Italy (Lit) 38 299 38 520 39 524 38 466 38 466 33 806  Greece (Dr) 2 270,83 2 249,51 2 347,97 2 196,57 2 196,57 1 762,63 (b) Seed harvested in Spain and I \ \ processed : l I l  in Spain (Pta) 385,53 385,53 ¢ 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 781,23 3 804,56 3 883,24 3 791,44 3 791,44 3 329,49 (c) Seed harvested in Portugal and \ \ l processed : l \ \ l I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 774,62 4 790,64 4 912,39 4 793,09 4 793,09 4 235,98 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 39/24 Official Journal of the European Communities 12. 2 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain 3,440 ¢ 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 32,590 32,918 33,245 33,718 33,573 2. Final aids : \ (a) Seed harvested and processed in (') : \ \ \  Federal Republic of Germany (DM) 78,95 79,74 80,54 81,79 81,45  Netherlands (Fl) 87,79 88,67 89,55 90,93 90,55  BLEU (Bfrs/Lfrs) 1 562,51 1 578,25 1 593,93 1 615,93 1 608,92  France (FF) 236,92 239,31 241,41 244,39 243,25  Denmark (Dkr) 282,19 285,04 287,88 292,02 290,72  Ireland ( £ Irl) 26,334 26,601 26,863 27,220 27,093  United Kingdom ( £) 19,160 19,357 19,553 19,864 19,751  Italy (Lit) 50 234 50 741 51 095 51 643 51 404  Greece (Dr) 3 164,52 3 168,89 3 192,86 3 214,61 3 187,12 (b) Seed harvested in Spain and processed :  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 753,87 3 804,1 1 3 820,62 3 878,98 3 855,91 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 6 465,98 6 278,83 3 705,39 6 514,46 6 325,91 / 3 760,04 6 565,45 6 375,42 3 776,55 6 628,18 6 436,33 3 838,21 6 599,54 6 408,52 3 815,14 4. Special aid : Il II  in. Portugal (Esc) 6 278,83 6 325,91 6 375,42 6 436,33 6 408,52 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM 2,065510 « 2,060980 2,055900 2,051010 2,051010 2,036210 Fl 2,320880 2,316930 2,312730 2,308530 2,308530 2,295750 Bfrs/Lfrs 43,204600 43,209200 43,209400 43,199300 43,199300 43,178800 FF 6,972320 6,980620 6,990700 7,002930 7,002930 7,041190 Dkr 7,896030 7,912290 7,930460 7,946040 7,946040 7,995180 £Irl 0,775512 0,776809 0,778296 0,779301 0,779301 0,783318 £ 0,693666 0,695187 0,696831 0,698342 0,698342 0,703021 Lit Dr Esc 1 520,33 164,83600 168,55400 1 525,31 166,45100 169,92700 1 530,82 168,37300 171,18000 1 536,24 169,95500 172,51900 1 536,24 169,95500 172,51900 1 551,71 175,64300 175,52100 Pta 138,78800 139,48000 140,15500 140,78100 140,78100 142,56300